Citation Nr: 1733355	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to January 1954 and from July 1958 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed left knee degenerative joint disease (DJD) is related to his military service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed right knee DJD is proximately due to his service-connected left knee DJD.
3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

4.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for right knee DJD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Russo v. Brown, 9 Vet. App. 46 (1996).  

While the Veteran alleged that a November 2011 VA audiological examination is inadequate for adjudications purposes, which will be discussed in detail herein, neither he nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain chronic disabilities (including arthritis, hearing loss, and tinnitus) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding tinnitus is an organic disease of the nervous system where there is acoustic trauma); see also Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Left Knee Disorder

The Veteran contends that his currently diagnosed left knee DJD (see December 2011 VA knee examination report), was caused or aggravated by his service-connected low back and foot disabilities or that it was caused by an in-service incident when a tractor ran over his foot.  

The Board notes the Veteran's service treatment records (STRs) confirm that his left foot was run over by a tractor in April 1951 and he was treated for left knee or leg pain on several occasions thereafter.  

The Veteran does not contend, and the record does not suggest, that left knee DJD manifested within one year of his separation from service.  Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed left knee DJD to an in-service incident, to include the aforementioned tractor accident, or a service-connected disability.  Upon review of the evidence, the Board finds that service connection for left knee DJD is warranted.  

In this regard, in December 2011 a VA examiner opined that it was less likely than not that the Veteran's left knee DJD was related to his military service, or caused or aggravated by a service-connected disability.  Unfortunately, this opinion is inadequate for appellate review as the examiner failed to discuss the Veteran's in-service left knee treatment and failed to otherwise provide an adequate rationale for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The record also contains an April 2017 private opinion from Dr. W.B. who opined that the Veteran's in-service tractor injury caused a twisting injury to the left knee.  He further opined that this twisting injury caused soft tissue damage, chronic left knee pain, and eventually premature DJD.  Thus, he opined it was more likely than not that the Veteran's left knee DJD was caused by service.  

The Board finds that the April 2017 opinion provided by the Veteran's private physician is highly probative regarding a connection between the Veteran's left knee DJD and his military service.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a sufficient rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  Additionally, the Board finds Dr. W.B.'s assessment to be highly probative as he treated the Veteran for twenty years, allowing him to fully understand the nature of the Veteran's musculoskeletal disabilities and his relevant medical history.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his left knee DJD is directly related to his military service.  Consequently, service connection for left knee DJD is warranted.

B.  Right Knee Disorder

The Veteran contends that his currently diagnosed right knee DJD (see December 2011 VA knee examination report) was the result of an antalgic gait caused by his service-connected left foot and spine disabilities.

In conjunction with the above-mentioned April 2017 opinion, Dr. W.B. opined that the Veteran's tractor accident and resulting left knee disability caused an abnormal gait and such caused undue stress to be placed on the opposite leg.  He found that this eventually caused premature internal degeneration in the right knee.  Thus, he opined it was more likely than not that the Veteran's right knee disability was related to service.  Notably, by virtue of this decision, the Veteran has been awarded service connection for left knee DJD and, as the December 2011 VA examiner failed to provide an opinion regarding the etiology of the Veteran's right knee DJD, there is no opinion of record to contradict Dr. W.B.'s opinion.

The Board finds that the April 2017 opinion is highly probative regarding a connection between the Veteran's right knee DJD and his service-connected left knee DJD.  Id.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's right knee DJD was caused by his service-connected left knee DJD.  Consequently, service connection for right knee DJD is warranted.

C.  Bilateral Hearing Loss 

The Veteran contends that his currently diagnosed bilateral hearing loss (see 38 C.F.R. § 3.385; November 2011 VA audiological examination) was caused by his acknowledged in-service exposure to excessive noise from aircraft and artillery.

The Veteran does not contend, and the record does not suggest, that bilateral hearing loss manifested within one year of his separation from service.  Indeed, a May 1965 VA examination found no hearing disability.  Further, he reported at the April 2017 Board hearing that his hearing loss had its onset approximately ten years previously.  Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed hearing loss with an in-service incident.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service, even if the disability first manifests after service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).  However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, the Veteran was afforded a VA audiological examination in November 2011.  After reviewing the record, interviewing the Veteran, noting his in-service exposure to aircraft and artillery noise, and performing audiological testing, the examiner opined that it was less likely than not that the Veteran's hearing loss was related to his in-service noise exposure.  In support thereof, the examiner noted that the Veteran's hearing loss pattern was not consistent with noise-induced hearing loss as there was no "notch" present.  Instead, she found the Veteran's hearing loss revealed a pattern normally associated with presbycusis (age-related hearing loss) as he presented with decreased thresholds and gentle high frequency slope.  Furthermore, the examiner observed that the Veteran did not report experiencing hearing loss for at least two decades after his separation from service.

In December 2013 and March 2014, the Veteran challenged the adequacy of such examination.  Specifically, he noted that a private audiogram performed in December 2013 revealed worse hearing acuity than the 2011 examination findings; the 2011 examiner asked confusing questions; and his statements to the examiner were misconstrued.  The Board finds his arguments to be without merit.  In this regard, if the Veteran's hearing had worsened in the two year interval between testing, this is not indicative of any error by the November 2011 examiner; importantly, the presence of hearing loss for VA purposes is not at issue in this case.  Additionally, the Board may assume a VA medical examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo, supra, (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In the instant case, there is no indication that the examiner failed to properly discharge her duties aside from the Veteran's generalized assertions.  Furthermore, to the extent that the Veteran disagrees with her conclusion as to the nature and etiology of his hearing loss and tinnitus, the Veteran is a lay person with no medical training, to include in the area of audiology.  As such, and as will be further discussed below, he is not competent to offer an opinion as to the nature and etiology of his hearing loss and tinnitus.

Consequently, the Board finds that the opinion of the November 2011 VA examiner provided after reviewing the claims file, examining the Veteran, and performing audiological testing is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, there is no medical opinion of record to the contrary.  In this regard, while the Veteran submitted a May 2017 treatment record from audiologist R.L. in which he noted the Veteran's reports of in-service noise exposure, R.L. did not provide an opinion as to the etiology of the Veteran's hearing loss.

To the extent the Veteran believes his hearing loss is related to his military service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Wo.  Accordingly, his opinion as to the etiology of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his ultimately diagnosed hearing loss is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with"); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.   

D.  Tinnitus

The Veteran contends that his currently diagnosed tinnitus (see Charles v. Principi, 16 Vet. App. 370 (2002); November 2011 VA audiological examination) was caused by his acknowledged in-service exposure to excessive noise from aircraft and artillery.

While the Veteran did report to audiologist R.L. that he experienced some tinnitus during service, he reported that such resolved and was only intermittent thereafter.  Indeed, a May 1965 VA examination found no hearing disability.  Additionally, while receiving treatment in August 2006, December 2009, and January 2011, he denied experiencing tinnitus and, at the April 2017 Board hearing, he claimed that such disorder onset around 2007.  As such, to establish service connection there must be probative evidence linking the Veteran's currently diagnosed tinnitus with an in-service incident.  However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, the November 2011 VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to his in-service noise exposure.  In support thereof, the examiner cited the Veteran's own reports that his in-service tinnitus resolved shortly after his noise exposure and such was only intermittent after service.  Indeed, he advised that at one point, tinnitus was completely absent for a period of 10 years and was not present consistently until approximately five years prior to the examination.  Finally, the examiner observed that intermittent tinnitus that resolves for long periods of time was not consistent with noise-induced tinnitus.

The Board finds that the opinion of the November 2011 VA examiner provided after reviewing the claims file, examining the Veteran, and performing audiological testing is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, as noted above, neither R.L. nor any other medical professional has provided an opinion to the contrary.

While the Veteran is competent to report the presence of tinnitus, he is not competent to render an etiological opinion.  See Jandreau, supra; Woehlaert, supra.  Accordingly, his opinion as to the etiology of his tinnitus is not competent medical evidence.  Moreover, whether the tinnitus he experienced in service or following service is in any way related to his current diagnosis is a matter that also requires medical expertise to determine.  See Clyburn, supra.  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the Board finds that tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service. Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for left knee DJD is granted.

Service connection for right knee DJD is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


